Case 3:18-cv-00162-GMG Document 160 Filed 01/28/21 Page 1 of 1 PageID #: 1030




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

S.L., A MINOR, BY AND THROUGH
HER PARENT AND LEGAL GUARDIAN D.L.

               Plaintiff,


v.                                                   CIVIL ACTION NO. 3:18-CV-162
                                                     (Groh)

CITY HOSPITAL, INC. d/b/a BERKELEY MEDICAL CENTER,
A subsidiary of WEST VIRGINIA UNIVERSITY
HOSPITALS-EAST, INC., d/b/a
WV UNIVERSITY HEALTHCARE,

               Defendant.

                                CERTIFICATE OF SERVICE

I, Joshua K. Boggs, do hereby certify that I have electronically filed and caused to be served this
28th day of January, 2021, the foregoing “DEFENDANT CITY HOSPITAL, INC. d/b/a
BERKELEY MEDICAL CENTER’S NOTICE OF VIDEOTAPED DEPOSITION OF
LAURIE SCOTT” via the United States Northern District Court for the Northern District of West
Virginia’s CM/ECF:

                 Shawna White                                    Samantha Crane
      Disability Rights of West Virginia                Autistic Self Advocacy Network
             1207 Quarrier Street                       1010 Vermont Avenue, Suite 618
            Charleston, WV 25301                            Washington, DC 20005
             Counsel for Plaintiff                            Counsel for Plaintiff

              Allan N. Karlin                                Tamela J. White, Esq.
                Jane E. Peak                                  Julian Pecora, Esq.
             174 Chancery Row                           Farrell White & Legg, PLLC
           Morgantown, WV 26505                                 914 5th Avenue
            Counsel for Plaintiff                               P.O. Box 6457
                                                         Huntington, WV 25772-6457
                                                  Counsel for Brandt Williamson, M.D., Misty
                                                   Hunsader, PA-C, Smoky Mountain Health
                                                    Services and Health Care Alliance, Inc.

                                             /s/ Joshua Boggs
                                             Joshua K. Boggs (W. Va. State Bar No. 10096)
